

113 SRES 269 IS: Expressing the sense of the Senate on United States policy regarding possession of enrichment and reprocessing capabilities by the Islamic Republic of Iran.
U.S. Senate
2013-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 269IN THE SENATE OF THE UNITED STATESOctober 16, 2013Mr. Rubio (for himself and Mr. Risch) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate on United States policy regarding possession of enrichment and reprocessing capabilities by the Islamic Republic of Iran.Whereas diplomats from the Islamic Republic of Iran, the European Union, the United States, the United Kingdom, Germany, France, China, and Russia continue to discuss the Government of Iran’s illicit nuclear weapons program;Whereas President of Iran   Hasan Rouhani has in the past bragged about his success in buying time for Iran to make nuclear advances;Whereas Iranian Supreme Leader Ayatollah Khamenei, who retains control over Iran’s nuclear program, recently claimed that Iran did not desire nuclear weapons but said that if Iran intended to possess nuclear weapons, no power could stop us;Whereas the Government of Iran continues to expand Iran’s nuclear and missile programs in violation of multiple United Nations Security Council resolutions;Whereas the Government of Iran has a decades-long track record of cheating on and violating commitments regarding its nuclear program and has used more than 10 years of diplomatic negotiations to buy more time to expand its nuclear weapons program;Whereas Iran remains the world’s number one exporter of terrorism and as recently as 2011 was plotting to assassinate a foreign official on United States soil;Whereas, over the last three decades, the Government of Iran and its terrorist proxies have been responsible for the deaths of Americans;Whereas the Government of  Iran and its terrorist proxies continue to provide military and financial support to the regime of Bashar al-Assad in Syria, aiding his regime’s mass killing of civilians;Whereas the Government of Iran continues to sow instability in its region and to threaten its neighbors, including United States allies such as Israel;Whereas the Government of Iran denies its people their fundamental freedoms, including freedom of the press, freedom of assembly, freedom of religion, and freedom of conscience;Whereas international and United States sanctions imposed on Iran have assisted in bringing Iran to the negotiating table;Whereas other countries, such as North Korea, have used diplomatic talks regarding their nuclear programs to allow time for the development of nuclear weapons;Whereas, based on the Government of Iran’s stockpile of low enriched uranium and its plan to continue installing advanced centrifuges, the Government of Iran could agree to suspend all enrichment above 3.5 percent and still be in a position to produce weapons-grade uranium without detection by the middle of next year;Whereas, if the Government of Iran starts up its heavy water reactor in Arak, it could establish an alternate pathway to a nuclear weapon, producing enough plutonium each year for one or two nuclear weapons;Whereas 19 other nations currently access peaceful nuclear energy without any enrichment or reprocessing activities on their soil; andWhereas the Government of Iran could likewise achieve access to peaceful nuclear energy without enrichment or reprocessing activities on its own soil: Now, therefore, be itThat it is the sense of the Senate that—(1)it shall be the policy of the United States that the Government of  Iran will not be allowed to develop a nuclear weapon and that all instruments of United States power and influence remain on the table to prevent this outcome;(2)the Government of Iran does not have an absolute or inherent right to enrichment and reprocessing technologies under the Treaty on the Non-Proliferation of Nuclear
			 Weapons, done at Washington, London, and Moscow July 1, 1968, and entered into
			 force March 5, 1970 (commonly known as the Nuclear Non-Proliferation Treaty);(3)relief of sanctions related to Iran’s nuclear program imposed upon Iran by the United States  should only be provided once Iran has completely abandoned its nuclear weapons program, including any enrichment or reprocessing capability, and has provided complete transparency to the International Atomic Energy Agency regarding its work on weaponization of a nuclear device; and(4)until the Government of Iran has taken the actions set forth in paragraph (3), Congress should move to pass a new round of additional sanctions without delay.